MEMORANDUM **
Zulma Dinorath Santos-Peloyo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1040 (9th Cir.2002), and we grant the petition for review.
The BIA abused its discretion in denying the Petitioner’s motion to reopen because the evidence she submitted demonstrated “exceptional circumstances” excusing her failure to appear. See id. at 1040.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.